Madden, Judge,
concurring:
I concur in the result for the reasons which I have expressed in my concurring opinion in the Grain and Wilson case, No. 45300, decided this date reading as follows:
“I concur in the result reached by the Court. I would place that result upon the ground that no showing has been made to us sufficient to overcome the presumed constitutionality of the Bankhead Act. Since the invalidity of that Act is the major premise of plaintiff’s claim, I think we are not faced with the question of whether or not the exaction which plaintiff seeks to recover is a tax, or whether, tax or something else, it would be recoverable if it had been illegally exacted. I would, therefore, not decide those questions.”